Citation Nr: 1007622	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post 
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In January 2009, the Board remanded 
this matter so that additional development of the evidence 
could be conducted.



FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the appellant's claimed coronary artery disease 
was demonstrated during active duty; a cardiovascular-renal 
disease was not manifested to a compensable degree in the 
first year following the Veteran's separation from active 
duty service; symptoms of coronary artery disease were not 
continuous after service separation; and, the claimed 
coronary artery disease is not shown by competent evidence to 
have been related to his service-connected PTSD.



CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during 
active duty service, may not be presumed to have been so 
incurred, and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate his claim 
in a letter dated in July 2004.  Concerning the content of 
the notice with regard to the claim for service connection, 
the appellant has not alleged that VA failed to notify him 
about the information and evidence that is necessary to 
substantiate a claim for service connection for a disability.  
The first notice requirement was met by VA in the July 2004 
notice letter in which the RO informed the appellant that, to 
establish service connection for a disability, the evidence 
must show three things:  (1) an injury in military service or 
a disease that began in or was made worse during military 
service or an event in service causing injury or disease; (2) 
a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first 
element that must be shown, the RO stated that VA would 
obtain the appellant's service treatment records and other 
military records if needed.  Concerning the second part that 
must be shown, the RO informed the appellant that a current 
disability may be shown by medical evidence or other evidence 
showing persistent or recurrent symptoms of disability, and 
the RO stated that it would obtain any records that the 
appellant told VA about in this regard.  Finally, the RO told 
the appellant that the third element is usually shown by 
medical records or opinions and that the appellant could 
submit this medical evidence himself of VA would request it 
if the appellant informed VA.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case in the July 2004 letter.  The notice provided 
examples of the types of medical and lay evidence that the 
Veteran could submit (or ask the VA to obtain) that were 
relevant to establishing his entitlement to service 
connection.  Specifically, he was informed in the letter to 
submit any evidence relevant to his claimed conditions 
including statements from a doctor containing the physical 
and clinical findings; results of laboratory tests or x-rays; 
the dates of examinations and tests; and, statements from 
other individuals who had witnessed how the claimed 
disabilities affected him.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in July 2004 that VA would 
obtain his service treatment records and other military 
records if needed; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and, that it would provide him with a medical 
examination or obtain a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The Veteran 
was also informed in the July 2004 letter that VA would help 
him obtain private treatment records if he completed and 
returned the attached VA Form 21-4142 (Authorization and 
Consent to Release Information) that would authorize the RO 
to assist him in this regard.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in a supplemental statement of the case 
(SSOC).  Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
coronary artery disease.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot. 

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  His records from the 
Social Security Administration (SSA) have also been obtained 
and associated with the claims file.  

In addition, the Veteran was afforded VA examinations in July 
2005 and July 2009 in connection with his claim for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the July 2009 VA examination and opinion obtained 
in this case are more than adequate.  The opinion was 
predicated on a full reading of the records contained in the 
Veteran's claims file as well as on a physical examination.  
The opinion considers all of the pertinent evidence of 
record, to include the Veteran's medical records as well as 
his own statements, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

The Board does observe the contention of the Veteran's 
representative that the July 2009 VA examination was 
inadequate because it was performed by a physician's 
assistant and internist rather than a medical doctor or 
cardiologist.  However, the Board notes that in Cox v. 
Nicholson, No. 03-1671 (U.S. Vet. App. Jan. 19, 2007), the 
Court held that it has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  Similarly, in this case, the July 2009 examiner 
was a physician's assistant, and thus, completed medical 
education and training and meets the requirement of section 
3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Moreover, the Board notes that an 
internist is defined as a "physician trained in internal 
medicine."  See STEDMAN'S MEDICAL DICTIONARY 913 (27TH Ed. 
2000).  

The Board also observes the argument that the July 2009 VA 
opinion was not accompanied by sufficient rationale.  
However, the Board notes that the July 2009 VA examiner 
reviewed the claims file and the Veteran's reported history 
and performed a physical examination prior to rendering his 
opinion.  He also indicated the other factors to which the 
current disorder was more likely related.  As such, he 
provided the requested opinion and then explained that there 
was another more likely etiology.  Therefore, the Board 
concludes that the July 2009 VA examination report and the 
opinion are sufficient upon which to base a decision.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Veteran was provided 
the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007). For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this increased rating appeal.


Factual Background

In this case, the Veteran contends that service connection is 
warranted for his coronary artery disease secondary to his 
service-connected PTSD.  38 C.F.R. § 3.310.

As noted above, the appellant served on active duty from 
February 1969 to September 1970.  His service treatment 
records show that an October 1968 pre-induction examination 
and a September 1970 separation examination found his heart 
to be normal.  There are no documented complaints or 
treatment for any heart-related problems during his period of 
active service.  

The report of a private hospital discharge summary shows that 
in the Veteran later underwent a heart catherization 
procedure in November 2000.  The report included a final 
diagnosis of coronary artery disease.

A December 2001 VA cardiology consultation note lists 
coronary artery disease status post myocardial infarction 
times three among the Veteran's past medical history.  
Congestive heart failure was also listed, which was diagnosed 
in October 2001.  

An April 2003 rating decision shows that service connection 
has been granted for post traumatic stress disorder (PTSD).  

The Veteran submitted his service connection claim for a 
heart disorder, to include as secondary to his service-
connected PTSD, in January 2004.  See VA Form 21-4138.  He 
also submitted records from the Social Security 
Administration (SSA) at that time, which included a December 
2003 favorable disability decision.  As part of the SSA 
decision, the Veteran's impairments were noted to include 
coronary artery disease, recurrent congestive heart failure, 
and PTSD.  

In support of his claim, the Veteran submitted an article 
from the Internet in May 2004, entitled "Researchers Link 
Post-Traumatic Stress Disorder with Heart Disease."  The 
article, dated in November 1999, states in part that combat 
veterans with PTSD appear to be at higher risk for coronary 
artery disease.  The study, conducted by the Department of 
Outcomes Research at Catholic Health Initiatives in 
Louisville, Kentucky, was also noted to suggest that PTSD may 
actually cause heart disease.  In July 2004, the Veteran also 
submitted another article taken from the Internet, entitled 
"New Evidence Links Psychological Trauma to Future Heart 
Disease."  This article, dated in March 2004, found that 
people who had experienced traumatic stress events such as 
service or urban disaster are at greater risk of developing 
heart disease down the road.  The research was conducted by 
the New York Academy of Medicine.  

After a review of the medical literature, the fact remains 
that these articles are too general in nature, and no 
examiner has specifically related the information contained 
therein to the Veteran.  A medical treatise [textbook, or 
article] must provide more than speculative, generic 
statements. Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to 
say that medical article and treatise evidence are irrelevant 
or unimportant; they can provide important support when 
combined with an opinion of a medical professional.").  
Thus, the Board finds that the medical literature is of 
little probative value in this case.

The Board notes that the Veteran was afforded VA examinations 
by a psychologist and an internist in July 2005.  The Board 
finds, however, that the July 2005 opinion of the VA 
psychologist is internally inconsistent insofar as it states 
that coronary heart disease can be exacerbated by stress, but 
that it cannot be said that the Veteran's heart problems are 
a "direct" result of the Veteran's PTSD.  The psychologist 
also pointed out that the Veteran was a heavy smoker and 
drinker for many years, and that this type of lifestyle, as 
well as genetic predisposition was "just as likely to be the 
cause of the veteran's coronary disease" as his military-
related stress.

The examiner did not explain why she concluded that the 
Veteran's stress from PTSD did not cause the Veteran's 
condition, if coronary artery disease could be exacerbated by 
stress.  The examiner also did not address the possibility 
that the Veteran's PTSD aggravated his coronary artery 
disease even if it did not directly cause the Veteran's 
claimed disorder.  Additionally, the language used by the 
July 2005 examiner, that it was "just as likely" that the 
Veteran's military related stress caused his claimed 
disability, suggested that the Veteran may be entitled to the 
benefit of the doubt as to the issue of causation.  Thus, the 
Board concludes that the examiner's opinion was unclear.

The July 2005 VA examination conducted by the VA internist is 
also inconclusive in that it summarily concluded that the 
Veteran's coronary artery disease was not caused by his 
service-connected PTSD.  In support of the opinion, the 
examiner only stated only that there was no conclusive 
medical evidence proving that PTSD caused heart disease.

As above noted, the Board remanded the Veteran's claim in 
January 2009 to develop additional evidence.  The remand 
instructed the RO to obtain VA medical records dated from 
March 2005 to the present.  A review of these records shows 
that coronary artery disease was diagnosed in July 2005, 
March 2006, and July 2006, and congestive heart failure was 
diagnosed in June 2008 and February 2009.  

The Board also indicated in the prior remand that the Veteran 
should be afforded a VA examination to ascertain the nature 
and etiology of his coronary artery disease. The examiner was 
asked to address whether it is at least as likely that the 
Veteran's coronary artery disease was caused by his service-
connected PTSD as its having been caused by some other factor 
or factors.  The Board also instructed the examiner that, if 
it was concluded that Veteran's coronary artery disease was 
not as likely caused by PTSD as by other factors, he or she 
should state whether the Veteran's coronary artery disease 
had been aggravated by his PTSD.

The Veteran was afforded such an examination in July 2009.  
The examiner reviewed the Veteran's claims folder and 
performed a physical examination.   It was noted that the 
Veteran had had three myocardial infarctions since November 
2000, and the Veteran himself denied having any symptoms of 
chest pain, shortness of breath, nausea, vomiting, 
diaphoresis, or palpitations.  The Veteran also reported 
having a 70 pack a year history of smoking cigarettes, but 
stated that he quit between 2001 and 2002.  The examiner 
diagnosed the Veteran with coronary artery disease.  He noted 
that the Veteran was currently service-connected for PTSD and 
that the Veteran claimed that his coronary artery disease was 
caused by his PTSD.  However, the examiner opined that the 
Veteran's coronary artery disease was neither caused by nor 
aggravated by his service-connected PTSD.  Instead, he 
believed that the Veteran's coronary artery disease was more 
likely than a result of his long history of tobacco abuse and 
elevated cholesterol levels.  


Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For claims filed after June 9, 1998, a veteran's disability 
or death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval, or air service on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by the veteran during the 
veteran's service. 38 U.S.C.A. § 1103(a) (West 2002); 38 
C.F.R. § 3.300(a) (2009).

A disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were 
amended in the course of this appeal, effective from October 
10, 2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  Here, 
however, the Veteran has not so argued the existence of 
continuity of symptomatology.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his written contentions, service 
treatment records, and VA and private medical records (to 
include examination reports).  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the Veteran's claimed 
coronary artery disease, on either a direct, secondary, or 
presumptive basis.  His service treatment records are 
entirely negative for any complaints of cardiac-related 
problems.  The medical evidence does not show that there was 
an event, disease, or injury in service to which a current 
disorder could be directly related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service.  In fact, the Veteran has not 
even alleged that his coronary artery disease is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected PTSD.  Therefore, the 
Board finds that coronary artery disease did not manifest 
during service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

On this record, the Veteran is not shown to have manifested 
findings of problems associated with coronary artery disease 
until many years after service.  The Board finds this gap in 
time significant, and it weighs against the existence of a 
link between his current heart-related problems and his time 
in service.  Maxson.

The Board also observes that while a diagnosis of coronary 
artery disease was made in 2000, that diagnosis was rendered 
decades after the Veteran's 1970 separation from active duty.  
As such, presumptive service connection for coronary artery 
disease is not for consideration.  There is also no post-
service continuity of complaints or symptoms pertaining to 
any cardiac-related disability.

As to the Veteran's claim that he has coronary artery disease 
that is related to his service-connected PTSD, the Board also 
finds that the medical evidence of record does not support 
this contention.  The Veteran is service-connected for PTSD; 
however, the medical evidence has not established a 
relationship between his coronary artery disease and his 
service-connected disability.  In this regard, the July 2005 
VA psychologist noted that coronary artery disease could be 
exacerbated by stress, but stated that it could not be said 
that the Veteran's heart problems were a "direct" result of 
his PTSD.  Similarly, in connection with the July 2005 VA 
examination, an internist opined that that coronary artery 
disease was not caused by PTSD.  The July 2009 VA examiner 
also opined that the Veteran's coronary artery disease was 
not caused or aggravated by his service-connected PTSD.  
Rather, the examiner opined that it was more likely than not 
that the coronary artery disease was the result of the 
Veteran's long history of smoking and elevated cholesterol 
levels.  Thus, the above-discussed opinions fail to provide 
an etiological relationship between the Veteran's claimed 
coronary artery disease and his service-connected PTSD.

Concerning the above-cited VA examination reports, the Board 
finds that, when taken together, they provided sufficient 
detail for the Board to make a decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Here, as discussed above, the findings proffered 
by the VA psychologist in the course of the July 2005 
examination were internally inconsistent, and the negative 
opinion rendered by the VA internist in July 2005 was not 
accompanied by a sufficient medical rationale.  Nevertheless, 
they also do not provide conclusive, affirmative evidence 
supporting the Veteran's claim.  Moreover, the VA opinion 
obtained as a result of the July 2009 VA opinion is 
sufficient.  The July 2009 VA examiner based his opinion on a 
review of the compete record, as well on his having had an 
opportunity to examine the Veteran.  It is also significant 
that the July 2009 VA examiner cited to other contributing 
factors, namely the Veteran's long history of smoking and 
elevated cholesterol levels.  The Board finds these July 2009 
VA examination medical findings provided sufficient detail to 
enable the Board to perform a fully informed evaluation of 
the claim.  

Simply put, the medical evidence of record does not include a 
conclusive opinion affirmatively showing that Veteran 
currently has coronary artery disease that was either caused 
or aggravated by his service-connected PTSD.  Accordingly, 
service connection cannot be granted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for coronary artery disease.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for coronary artery disease is not warranted.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


